Citation Nr: 1814769	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  17-41 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Daniel J. Tuley, Attorney


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1967 to August 1971, with additional service in the U.S. Coast Guard from May 1988 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Lincoln, Nebraska and Oakland, California. Jurisdiction currently resides with the Oakland, California RO. 

In a November 2017 rating decision, the Veteran's claim of service connection for coronary artery disease with coronary spasm (cardiovascular condition) associated with herbicide exposure was granted with a 100 percent evaluation, effective July 18, 2017. This represents a full grant of the benefits on appeal as to this issue and it is not before the Board at this time.

The Board recognizes that in January 2018, the Veteran filed timely notices of disagreement with respect to the issue of entitlement to service connection for pancreatic cancer, as well as the issue of an earlier effective date for the award of service connection for coronary artery disease with coronary spasm (cardiovascular condition) associated with herbicide exposure. The AOJ has acknowledged these notices of disagreement and a statement of the case as to each claim has been issued; and the issues are listed as on appeal as a result in the electronic Veterans Appeals Control and Locator System (VACOLS). Accordingly, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized. As additional action is pending at the AOJ with regard to the claims, a remand based on the provisions set forth in Manlincon is not necessary.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In January 2018 correspondence, the Veteran and his representative stated that they wished to withdraw from appellate consideration the issues of entitlement to service connection for obstructive sleep apnea, entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for obstructive sleep apnea have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of a substantive appeal on the issue of entitlement to an evaluation in excess of 50 percent for PTSD have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204. 

3. The criteria for withdrawal of a substantive appeal on the issue entitlement to a TDIU have been met and the appeal as to this issue is withdrawn. 38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Dismissal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal. 38 U.S.C. § 7105(a); 38 C.F.R. § 20.200 (2017). 

A substantive appeal may be withdrawn by an appellant or an appellant's authorized representative at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. In January 2018 correspondence, the Veteran and his representative stated that they wished to withdrawn the appeal for the issues of entitlement to service connection for obstructive sleep apnea, entitlement to an evaluation in excess of 50 percent for PTSD, and entitlement to a TDIU.

Having met the requirements of 38 C.F.R. § 20.204, the Veteran has withdrawn his substantive appeal with respect to the above referenced issues. Accordingly, the Board does not have jurisdiction to decide the appeal for these benefits.


ORDER

Entitlement to service connection for obstructive sleep apnea is dismissed.

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) is dismissed.

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


